NUMBERS 13-09-00343-CR AND 13-09-00344-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

______________________________________________________________
 
ROBERT GRAY AKA ROBERT BECKER, 	APPELLANT,

v.


THE STATE OF TEXAS,	APPELLEE.
_____________________________________________________________

On appeal from the 94th District Court 

of Nueces County, Texas.
______________________________________________________________

MEMORANDUM OPINION

 
Before Chief Justice Valdez and Justices Yañez and Vela

Memorandum Opinion Per Curiam

	Appellant, Robert Gray aka Robert Becker, attempted to perfect an appeal from a
conviction for failure to comply with registration requirements.  We dismiss the appeals for
want of jurisdiction.
	Sentences were imposed on September 24, 2008.  No motions for new trial were
filed.  Notices of appeal were filed on May 1, 2009.  On December 3, 2009, the Clerk of this
Court notified appellant that it appeared that the appeals were not timely perfected. 
Appellant was advised that the appeals would be dismissed if the defects were not
corrected within ten days from the date of receipt of the Court's directive.  On December
8, 2009, counsel filed a letter with this Court.  Counsel's response does not correct the
defect or otherwise establish jurisdiction.
	Texas Rule of Appellate Procedure 26.2 provides that an appeal is perfected when
notice of appeal is filed within thirty days after the day sentence is imposed or suspended
in open court unless a motion for new trial is timely filed.  Tex. R. App. P. 26.2(a)(1).  The
time within which to file the notice may be enlarged if, within fifteen days after the deadline
for filing the notice, the party files the notice of appeal and a motion complying with Rule
10.5(b) of the Texas Rules of Appellate Procedure.  See id. 26.3. 
	This Court's appellate jurisdiction in a criminal case is invoked by a timely filed
notice of appeal.  Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).  "When a
notice of appeal is filed within the fifteen-day period but no timely motion for extension of
time is filed, the appellate court  lacks jurisdiction."  Olivo, 918 S.W.2d at 522.   Absent a
timely filed notice of appeal, a court of appeals does not obtain jurisdiction to address the
merits of the appeal in a criminal case and can take no action other than to dismiss the
appeal for want of jurisdiction.  Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.
1998).  
 Appellant's notice of appeal, filed more than six months after sentence was
imposed, was untimely, and accordingly, we lack jurisdiction over the appeal.  See Slaton,
981 S.W.2d at 210.  Appellant may be entitled to an out-of-time appeal by filing a
post-conviction writ of habeas corpus returnable to the Texas Court of Criminal Appeals;
however, the availability of that remedy is beyond the jurisdiction of this Court.  See Tex.
Code Crim. Proc. Ann. art. 11.07, § 3(a) (Vernon 2005); see also Ex parte Garcia, 988
S.W.2d 240 (Tex. Crim. App. 1999).
	The appeals are DISMISSED FOR WANT OF JURISDICTION. 											PER CURIAM

Do not publish.  
Tex. R. App. P. 47.2(b).

Delivered and filed 
the 14th day of January, 2010.